Title: From John Adams to Mathew Carey, 3 March 1822
From: Adams, John
To: Carey, Mathew



Dear Sir
Montezillo 3 March

I thank you for your appeal to common sense & common honesty which I really think is a valuabl and important service to the nation. You have marshaled stubborn facts against plausible theories with triumphant success. It is however no easy task to reconcile a vigorous commerce with profitable manufacturers. This can be done only by a tariff which can be formed only by a minute knowledge of the details of both. You have clearly shown that the present tariff wants revision and reformation in many articles—which I hope Congress will be willing and able to effect. It is the duty and the interest of merchants & manufacturers to furnish the legislature with all the information necessary, which I presume they will not fail to do. You contrast between France & Holland furnishes an irrefragable argument in their your favour—I am Sir your thankful friend & very humble Sert.
J.A